Case 1:21-cv-00007-TSC Document 1-2 Filed 01/04/21 Page 1 of 7
                                                            Exhibit 1
Case 1:21-cv-00007-TSC Document 1-2 Filed 01/04/21 Page 2 of 7
Case 1:21-cv-00007-TSC Document 1-2 Filed 01/04/21 Page 3 of 7
Case 1:21-cv-00007-TSC Document 1-2 Filed 01/04/21 Page 4 of 7
Case 1:21-cv-00007-TSC Document 1-2 Filed 01/04/21 Page 5 of 7
Case 1:21-cv-00007-TSC Document 1-2 Filed 01/04/21 Page 6 of 7
Case 1:21-cv-00007-TSC Document 1-2 Filed 01/04/21 Page 7 of 7
